The plaintiff in error, Elmer Deere, was convicted in June, 1911, on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of one hundred fifty dollars and imprisonment in the county jail for a period of ninety days. In the record the proof establishes the possession of beer at the residence of the accused. There is no other competent evidence in the record tending to establish the intent. The accused in his own behalf testified that the beer was an interstate shipment for his own personal use kept in his home. This court has so often held that it is as essential for intent to be established by competent evidence beyond a reasonable doubt as it is to establish the possession that we do not feel called upon to discuss the question at length here. The judgment is reversed, and the cause remanded with direction to the court below to grant a new trial.